Citation Nr: 0606200	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  05-14 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from November 10, 2003, to December 
5, 2003, at a private facility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.

This is an appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Bay Pines, Florida, which denied entitlement to reimbursement 
or payment of expenses incurred in connection with treatment 
the veteran received from November 10, 2003, to December 5, 
2003, at Southwest Florida Regional Medical Center.  

In December 2005, the veteran and his daughter testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript is associated with the 
record.

The veteran's case has been advanced on the docket due to his 
advanced age.


FINDINGS OF FACT

1.  The veteran has total disability that is permanent in 
nature due to service-connected disabilities.

2.  The evidence is in relative equipoise as to whether the 
veteran's treatment at Southwest Florida Regional Medical 
Center from November 10, 2003, to November 16, 2003, was on 
an emergent basis with no VA facility feasibly available.

3.  As of November 17, 2003, treatment was not for an 
emergent condition, and the veteran was capable of being 
transferred to a VA facility.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the requirements for VA reimbursement or payment for the cost 
of unauthorized private medical services incurred at the 
Southwest Florida Regional Medical Center from November 10, 
2003, through November 16, 2003, have been met.  38 U.S.C.A. 
§ 1728 (West 2002); 38 C.F.R. § 17.120 (2005).

2.  The requirements for VA reimbursement or payment for the 
cost of unauthorized private medical services incurred at the 
Southwest Florida Regional Medical Center from November 17, 
2003, to December 5, 2003, have not been met.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The VAMC did not issue a VCAA letter in this case; however, 
the Board finds that the veteran has not been prejudiced by 
such.  The purpose of the VCAA is to inform the claimant of 
the evidence necessary to substantiate his claim and to 
inform him whether he or VA bears the burden of producing 
that evidence or information.  In this case, the veteran is 
aware of both the evidence necessary to substantiate his 
claim and of who bears what responsibility in obtaining 
evidence.  Each of these elements is discussed separately.

The veteran's claim for medical reimbursement was denied by 
the VAMC because it determined that his condition was not 
emergent and that VA facilities were feasibly available.  The 
veteran has argued both in written documents and in testimony 
before the undersigned that his condition at the time of 
arrival to the private facility was emergent and that the 
closest VA facility was too far.  Such allegations, if true, 
would substantiate his claim for payment or reimbursement.  
Because he has actual knowledge of what the evidence must 
show to substantiate his claim for reimbursement of medical 
expenses, any error on the part of VA in failing to issue a 
VCAA letter is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005).  Additionally, in the April 2005 
statement of the case, the VAMC provided the veteran with the 
regulations that address the criteria needed for entitlement 
to medical reimbursement. 

As to knowledge of the who bears the burden of obtaining 
evidence in connection with the claim, the veteran has not 
alleged that there are any outstanding records that need to 
be obtained.  The evidence needed in this case are the 
medical records from the veteran's admittance to and 
hospitalization at Southwest Florida Regional Medical Center 
and a medical determination regarding whether the veteran's 
condition was emergent and whether VA facilities were 
feasibly available.  These documents are in the claims file.  
The veteran has submitted a medical opinion from one of the 
physicians who treated him at Southwest Florida Regional 
Medical Center in support of his claim.  This would indicate 
that the veteran is aware that he can submit additional 
evidence.  At the December 2005 hearing before the 
undersigned, the veteran's representative asked that VA 
obtain a second opinion regarding the veteran's condition at 
the time he entered the private facility.  This would 
indicate that the veteran was aware that VA had a duty to 
assist him in developing his claim.  There is nothing in the 
record, to include the transcript from the December 2005 
hearing, to indicate that there are any outstanding records 
that need to be obtained to consider the claim.  Thus, the 
Board finds that any failure on the part of VA to inform the 
veteran of who bears the responsibility for obtaining 
evidence is harmless.  See Mayfield, 19 Vet. App. at 121.  

While the second medical opinion requested by the 
representative has not been obtained (which would appear to 
be indicative of the necessity for additional development), 
it is not needed, as the Board is granting the portion of the 
veteran's claim for which the representative sought the 
second opinion.  

For the foregoing reasons, the Board concludes that the 
evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required, nor has the delayed notice of the VCAA resulted in 
any prejudice to the veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield, supra.

II.  Medical reimbursement

A brief description of the facts are as follows.  On November 
3, 2003, the veteran called his treating physician at VA and 
stated that he was "paralyzed."  He stated that several 
days prior to this, he had begun feeling a loss of use of his 
legs and was now unable to walk.  The VA physician asked why 
he had not called sooner, and the veteran stated he thought 
that it would pass.  The physician told him to go to the 
emergency room "right away."

On November 10, 2003, the veteran was taken by ambulance to 
Southwest Florida Regional Medical Center with complaints of 
paralysis.  He was diagnosed with bilateral lower extremity 
weakness and dehydration upon his admittance to the hospital.  
He was examined on November 11, 2003, and found to have 
absent bilateral ankle jerks and trace bilateral knee jerks.  
Sensory examiner revealed "no levels noted."  An x-ray 
taken of the lumbar spine showed degenerative joint disease 
on multiple levels.  An MRI done on November 12, 2003, showed 
severe spinal stenosis at L4-L5 and severe foraminal stenosis 
at L4-L5 and L5-S1, bilaterally.  The physician recommended a 
neurosurgery consultation because of the "symptomatic severe 
spinal stenosis."

He was seen by "Neurosurgery" on November 14, 2003.  The 
physician noted the veteran's progressive leg weakness and 
the MRI findings.  He recommended that the veteran undergo 
multiple operative procedures, which were done the following 
day.  The surgical report, dated November 15, 2003, shows the 
veteran had preoperative diagnoses of severe cauda equina 
syndrome secondary to large herniated disk and severe 
degenerative stenosis at L4-L5 with bilateral leg 
progressive, incapacitating leg pain and bilateral leg 
weakness and right foot drop; moderately severe to severe 
lumbar canal stenosis, degenerative disk collapse, and 
herniated nucleus pulposes at L5-S1; and intractable back 
pain.  He underwent the following operative procedures: (1) 
bilateral extensive decompressive laminectomy at L4-L5 and 
L5-S1; (2) posterior lumbar interbody fusion using dual 
interbody; (3) arthrodesis using locally harvested cortical 
cancellous bone autograft; and (4) pedicle screw fixation.  
The hospitalization summary report shows he tolerated the 
procedure and was transferred to the recovery room in 
"stable condition."

On November 16, 2003, the veteran complained of low back 
pain, but denied leg pain.  The neurosurgeon noted the 
veteran's legs felt much better.  Motor strength was 5/5 on 
the left and 3/5 on the right  The assessment was "Doing 
better."  On a separate medical record, it indicated that 
the veteran had shown progression and his legs were "much 
better."  He was placed in a thoracic brace and was 
mobilized.  

On November 17, 2003, the veteran was seen for "distal 
neuropathy."  He continued to be mobilized with assistance.  
On November 25, 2003, he was transferred to a skilled nursing 
facility.  He was discharged from the nursing facility on 
December 5, 2003.

VA has denied paying for any part of the veteran's treatment 
from when he was admitted on November 10, 2003, to when he 
was discharged on December 5, 2003.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, there are two theories of entitlement which must be 
addressed: (1) whether the services for which payment is 
sought were authorized by VA, see 38 U.S.C.A. § 1703(a) (West 
2002), and (2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized, see 38 
U.S.C.A. § 1728(a) (West 2002).  See also Hennessey v. Brown, 
7 Vet. App. 143 (1994).  

In this case, the veteran called VA on November 3, 2003, 
complaining of paralysis.  He was told at that time he should 
go to an emergency room.  He did not go at that time and, 
instead, went seven days later on November 10, 2003.  A VA 
physician has determined that had the veteran entered the 
emergency room on November 3, 2003, VA would have covered the 
treatment; however, because he waited seven days before he 
presented to the emergency room, the authorization no longer 
existed.  Specifically, he had enough time to return to his 
primary care provider during that seven-day period.  

The veteran has not argued that prior authorization for the 
private medical treatment beginning on November 10, 2003, was 
obtained.  Thus, the pertinent issue is whether he is 
eligible for reimbursement for medical services that were not 
previously authorized.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. 
§ 17.120 (2005).  Failure to satisfy any of the three 
criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  Zimick v. West, 11 
Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. 
App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 
325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) 
("[The proposed provision a]uthorizes reimbursement of 
certain veterans who have service-connected disabilities, 
under limited circumstances, for reasonable value of hospital 
care or medical services . . . from sources other than the 
VA.  Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

The initial requirement is that treatment be for a service-
connected disability or for a nonservice-connected disability 
associated with and held to be aggravating an adjudicated 
service-connected disability.  However, treatment can be for 
any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability.  38 C.F.R. § 17.52 (2005).  The record reflects 
the veteran is in receipt of a 100 percent evaluation for 
Meniere's Disease, right, with partial bilateral defective 
hearing and residuals of partial resection of 8th cranial 
nerve and a 50 percent evaluation for skull defect.  
Therefore, he has a total disability permanent in nature that 
results from service-connected disabilities.  38 C.F.R. § 
17.120(a)(3).

The other two requirements are that a medical emergency must 
have existed such that delay would have been hazardous to 
life or health and that VA or other Federal facilities were 
not feasibly available, and an attempt to use them before 
hand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 C.F.R. § 17.120(b)(c).  It is upon these two 
requirements that VA has denied the veteran's claim for 
reimbursement for the November 2003 hospitalization.  
Specifically, a VA physician has determined that the veteran 
was not treated for a medical emergency and that VA 
facilities were feasibly available.  

At the December 2005 hearing, the veteran testified that the 
symptoms he experienced on November 10, 2003, were worse than 
those he had experienced on November 3, 2003, and that he had 
fallen down and could not get up.  His daughter arrived at 
his house, found him lying on the floor, and called 911.  The 
daughter corroborated the veteran's testimony.

In a February 2004 letter from the physician who conducted 
the veteran's November 15, 2003, surgery, he stated that at 
the time the veteran entered the hospital on November 10, 
2003, he had rapidly progressing symptoms including rapidly 
progressive footdrop, "which is in all circles a surgical 
emergency due to the fact that a progressive footdrop can 
easily become a permanent footdrop if untreated, and in a 
patient of his age, will be markedly debilitating in the 
sense that his mobility and independence will be [a]ffected 
tremendously and most likely permanently."  He added that 
rapid surgical treatment was 

absolutely indicated and anything less 
than that[,] such as delay in transfer to 
Bay Pines to be evaluated, . . . would 
have constituted an unacceptable delay in 
treatment which would have been against 
the patient's best interest and most 
likely would have resulted in progressive 
deterioration of his footdrop and the 
risk of permanent neurological injury and 
irreversible paralysis.  Therefore, 
without a doubt, the patient's surgery 
should be authorized for payment. . . .

In an April 2004 memo, a VA physician described the facts in 
the case.  He stated that had the veteran presented to an 
emergency room on November 3, 2003, reimbursement would have 
been provided until the point that the veteran's condition 
had been stabilized.  He stated the veteran's delay in 
presenting to the emergency room was "inappropriate 
behavior" and resulted in the condition being determined to 
be "nonemergent."  He also stated that VA facilities were 
feasibly available, as the length of time between when the 
veteran contacted VA on November 3, 2003, and when he 
presented to the emergency room on November 10, 2003, allowed 
for him to utilize VA medical facilities at a farther 
distance.

Of record is an undated, unsigned, type-written document, 
which appears to have been written by a physician.  In it, 
the author states that he reviewed the veteran's medical 
record and it was his opinion that the time required, as well 
as the additional handling of the patient in transport, could 
have exacerbated the veteran's already serious condition and 
put him at a greater risk from a neurological standpoint.  He 
noted that this opinion was corroborated by the consulting 
neurologist, who had indicated the veteran's rapidly 
progressing symptoms were of concern and that emergent 
surgical intervention was indicated if the veteran was to 
have the best possible outcome.  He described the veteran's 
surgery as "uneventful" but noted the veteran developed 
"an enterobactor septicemia postoperatively," which 
required a 14-day course of antibiotics.  

Therefore, there is competent evidence that the veteran's 
condition at the time he presented to the emergency room was 
that of a medical emergency such that delay would have been 
hazardous to the veteran's health and evidence against such a 
finding.  The Board concludes that, at a minimum, it is at 
least as likely as not that an emergent condition existed on 
November 10, 2003.  In these circumstances, VA is required to 
resolve all reasonable doubt in favor of the veteran.  
Accordingly, the veteran's condition at the time he was 
admitted to the hospital on November 10, 2003, was that of a 
medical emergency of such nature that delay would have been 
hazardous to the veteran's health.

The existence of a VA facility does not in and of itself mean 
that the VA facility was feasibly available.  See Cotton, 7 
Vet. App. at 327.  Under the provisions of 38 C.F.R. § 17.53, 
a VA facility may be considered as not feasibly available 
when the urgency of the applicant's medical condition, the 
relative distance of the travel involved, or the nature of 
the treatment required make it necessary or economically 
advisable to use public or private facilities.  38 C.F.R. §§ 
17.52 and 17.53 (2005).  

Like the determination of whether the veteran's condition was 
that of a medical emergency, there is evidence that supports 
a finding that a VA facility was feasibly available and 
evidence against such a finding.  Again, in these 
circumstances, all reasonable doubt is resolved in the 
veteran's favor.  The Board concludes that a VA facility was 
not feasibly available.

Accordingly, the Board finds that the veteran met the 
criteria for reimbursement for medical expenses incurred 
beginning on November 10, 2003.  However, it finds that he 
did not meet the criteria for reimbursement for the entire 
period of hospitalization-here, November 10, 2003, to 
December 5, 2003.  As stated above, the evidence establishes 
that at the time the veteran presented to the emergency room, 
he met the criteria for medical reimbursement.  The medical 
emergency existed from that time until the veteran underwent 
the surgery that corrected the neurological symptoms.  Such 
finding is substantiated by both the surgeon who conducted 
the surgery and the postoperative medical records.  In the 
February 2004 letter, the physician stated the veteran's 
surgery should be authorized for payment.  He made no 
findings regarding a "medical emergency" following the 
surgery.  The postoperative medical records from the hospital 
show that the veteran's symptoms improved dramatically 
immediately following the surgery.  Two medical records show 
the veteran was able to mobilize with assistance as of 
November 16, 2003-one day following the veteran's surgery.  
The veteran felt "much better."  The postoperative reports 
following that date continue to show improvement.  Stated 
differently, following the surgery, the veteran was stable 
and in no acute distress.  This would indicate that he would 
have been able to be transferred to a VA facility at that 
time and that he no longer met the criteria for reimbursement 
of medical expenses.  While the veteran was shown to be much 
improved on November 16, 2003, he had just undergone surgery 
the day before and a transfer the following day would not be 
logical.  It must be noted that the hospitalization records 
do not indicate that the septicemia the veteran developed 
postoperatively caused a medical emergency.

For the reasons stated above, the Board finds that payment or 
reimbursement of unauthorized medical expenses incurred from 
November 10, 2003, through November 16, 2003, at Southwest 
Florida Regional Medical Center is warranted, but that 
reimbursement of unauthorized medical expenses incurred from 
November 17, 2003, through December 5, 2003, is not 
warranted.


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with the private hospital 
treatment provided from November 10, 2003, through November 
16, 2003, is granted.

Entitlement to payment or reimbursement of unauthorized 
medical expenses associated with the private hospital 
treatment provided from November 17, 2003, to December 5, 
2003, is denied.



________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


